DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11,13,15-16,25-30,32,8,9,22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US Pat.10,686,562).
In claims 11,25,8,22,9,23,24 Xiao et al. discloses a method of wireless communication comprising:

receiving, by a user equipment (UE) during a slot of a window, a downlink control
message including a multiple PDSCH indicator that indicates that multiple Physical
Downlink Shared Channels (PDSCHs) are actually scheduled for at least one slot of the window (see fig.2; step S201; col.3; line 60 to col.10; line 3; a UE receives PDSCH and PDCCH transmitted in one subframe (slot). In col.4; lines 40-50 and col.5; lines 5-10; the PDCCH includes DCI having first total indicator (multiple PDSCH indicator) that denotes subframes (slot) in which the PDSCH transmission is present. In fig.4; col.8; lines 3-30; there are 3 PDSCH transmissions A,B,C associated with subframe 1; and the first total indicator ( multiple PDSCH indicator) is 3); and refraining, by the UE, from reducing a size of a feedback codebook based on the multiple PDSCH indicator (see col.19; lines 23-35; fig.2; step S202; col.4; lines 25-40 and col.5; lines 25-30; the UE determines the size of feedback codebook based on the PDSCH transmission and the first total indicator (multiple PDSCH indicator) in the downlink data of PDCCH).
In claims 13,15,16,27-29, Xiao et al. discloses the downlink control message is received from a base station that is designated as a scheduling serving cell (see col.4; lines 26-55; the first total indicator in the DCI denotes number of serving cells with PDSCH transmissions), and wherein the multiple PDSCH indicator indicates that multiple PDSCHs are actually scheduled for the at least one slot of the window for the scheduling serving cell (see col.4; lines 40-50 and col.5; lines 5-10; the PDCCH includes DCI having first total indicator (multiple PDSCH indicator) that denotes subframes (slot) in which the PDSCH transmission is present), and wherein the multiple PDSCH indicator corresponds to a multiple PDSCH indicator field (see fig.4; col.8; lines 3-30; there are 3 PDSCH transmissions A,B,C associated with subframe 1; and the first total indicator ( multiple PDSCH indicator) is 3).
In claim 30, Xiao et al. discloses the multiple PDSCH indicator comprises a single bit or comprises multiple bits (see col.8; lines 40-50; the first total indicator ( Multiple PDSCH indicator) has two bits) , and wherein the multiple bits indicate which slots of the window have multiple PDSCHs actually scheduled and which slots of the window have a single PDSCH actually scheduled ( see fig.4; col.27-31; in subframe 1, there are PDSCH A,B,C because the first total indicator is 3).
In claim 32, Xiao et al. discloses maintaining the size of feedback codebook based on the multiple PDSCH indicator (`see col.19; lines 30-35; the UE determines a size of feedback HARQ codebook based on total downlink assignment indicator).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12,26 are rejected under 35 U.S.C. 103 as being unpatentable over El
Xiao et al. (US Pat.10,686,562) in view of Lunttila et al. (US Pub.2018/0376490).
In claims 12,26 Xiao et al. does not disclose the UE is configured to reduce the size of the feedback codebook when the multiple PDSCH indicator does not indicate that multiple PDSCHs are actually scheduled for at least one slot of the window, and wherein the size of the feedback codebook is reduced by eliminating acknowledgement feedback entries for additional PDSCHs for one or more slots of the window. Lunttila et al. discloses in par[0149] a UE/communication device is permitted to adjust the size of HARQ feedback according to current needs. In par[0197] in a case there is no transport blocks data transmitted on shared resource (no indication of PDSCHs scheduled), then in par[0221], the access node indicates in the downlink scheduling information to reduce the transmission of HARQ feedback payload size ( UE reduces the size of feedback
codebook). Therefore, it would have been obvious to one skilled in the art before the
effective filing date of the claimed invention to combine the teaching of Lunttila et al. with that of Xiao et al. to reduce /adjust the size of HARQ feedback information
according to the needs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,10,17,19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hams et al. (US Pub.2021/0328728).
In claims 1,17 El Hamss et al. discloses a method of wireless communication
comprising: identifying, by a user equipment (UE), a window for providing
acknowledgement feedback in a Physical Uplink Control Channel (PUCCH) (see fig.3A; Par[0088]; a UE receives DCI 310 in COT1, that indicates HARQ feedback timing in a later COTn)); identifying, by the UE, possible Physical Downlink Shared Channel (PDSCH) occasions of the window based on at least a set of feedback timing delay values and a set of Time Domain Resource Allocation (TDRA) candidates (see par[0090] fig.3A; the UE determines the HARQ feedback in the later COT, based on any of a PDSCH-Time Domain resource Allocation (TDRA) and PDSCH-HARQ timing indicator in the DCI); identifying, by the UE, one or more channel occupancy times (COTs) of multiple COTs of the window ( see fig.3A; par[0088] the UE receives DCI 310 in COT 1 that indicates HARQ feedback timing in a later COTn ( one COT of multiple COTs of window); and generating, by the UE, a feedback codebook for the window, the feedback codebook having a size based on acknowledgement feedback for first possible PDSCH occasions that occur during the identified one or more COTs of the window of the possible PDSCH occasions of the window (see fig.3a, par[0088] a UE receives a DCI 310 that schedules multiples transport block PDSCH 308 in a slot 306 of the COT1. The DCI 310 indicates HARQ feedback timing in a slot 306 of another COTn. In par[0089] the UE determines that the harq feedback of the transport blocks received ion the first Cot1 may be transmitted in another slot 306 of a COT n based on the PDSCH-to-HARQ timing indicators K).
In claims 3,19 El Hamss et al. discloses wherein the identified one or more COTs
of the window comprise a last COT of the window (see fig.3A; par[0087]; COT1, COT2
and COTn; each comprises 10 slots 302,304,306), and wherein the first possible PDSCH
occasions occur during the last COT (see par[0088] the UE receives DCI 310 in COT1 that
schedules TBs to be transmitted in later COTn).
In claim 6, El Hamss et al. discloses identifying the possible PDSCH occasions
includes calculating the possible PDSCH occasions per serving cell based on at least the
set of feedback timing delay values, a number of PDSCH occasions per slot, and the set
of TDRA candidates (see par[0090] fig.3A; the UE determines the HARQ feedback in the
later COT n, based on any of a PDSCH-Time Domain resource Allocation (TDRA) and
PDSCH-HARQ timing indicator in the DCI).
In claims 5,21 El Hamss et al. discloses the first possible PDSCH occasions occur during a plurality of COTs of the multiple COTs of the window (see par[0087] the Ue determines a DCI 310 is received in COT1), and further comprising determining a feedback timing for transmission of the acknowledgement feedback of the feedback codebook based on a feedback timing value and the first possible PDSCH occasions that occur during the plurality of COTs (see fig.3A; par[0087] the Ue transmits HARQ in a later COTn).
In claim 2, El Hamss et al. discloses wherein the size of the feedback codebook is
generated independent of acknowledgement feedback for second possible PDSCH
occasions that occur outside of the identified one or more COTs of the window of the
possible PDSCH occasions of the window (see par[0090] the user receives a PDSCH-
HARQ timing value of 4 slots; and transmits HARQ feedback 4 slots after the start of the
next COT).
In claims 4,20 El Hamss et al. discloses the first possible PDSCH occasions occur during a plurality of COTs of the multiple COTs of the window (see par[0088] the UE transmits HARQ feedback on one of the later COTn), and further comprising determining a feedback timing for transmission of the acknowledgement feedback of the feedback codebook based on a feedback timing value and the possible PDSCH occasions that occur during the window (see fig.3B, par[0089-0090] PDSCH-HARQ timing values K1-K4 indicates COT/slot the code point is transmitted).
In claim 10, El Hamss et al. discloses transmitting, by the UE, the acknowledgement
feedback of the feedback codebook (see par[0083] size of HARQ codebooks is transmitted relies on the scheduled time in the later COTn), wherein the
acknowledgement feedback of the feedback codebook enables a serving cell to identify
successful receipt and decoding of sent PDSCHs of the window by the UE (see par[0105]
the UE is configured to transmit HARQ feedback for all received PDSCHs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over El Hamss et al. (US Pub.2021/0328728) in view of Lunttila et al. ( US Pub.2018/0376490).
In claim 31, El hams et al. discloses identifying, by the UE, the first possible PDSCH
occasions that occur during the identified one or more COTs of the window of the
possible PDSCH occasions of the window, wherein the first possible PDSCH occasions
correspond to a first subset of the possible PDSCH occasions of the window (see fig.3A;
par[0088] a UE receives multiple transport block /PDSCH 308 over COT1). But El Hams et
al. does not disclose identifying, by the UE, second possible PDSCH occasions that occur
outside of the identified one or more COTs of the window of the possible PDSCH
occasions of the window, wherein the second possible PDSCH occasions correspond to a second subset of the possible PDSCH occasions of the window. Lunttila et al. discloses in
par[0152-0153]; fig.3; and fig.4; par[0156-0157] a communication device receives DL
transport blocks ( PDSCH) transmitted on DL data bursts /transmission opportunities
from an access node (first PDSCH in one COT and second PDSCH in another COT).
Therefore, it would have been obvious to one skilled in the art before the effective filing
date of the claimed invention to combine the teaching of Lunttila et al. with that of El
Hamss et al. to transmit respective PDSCHs in different respective COTs to the UE.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 7, the prior art fails to disclose calculating the size of the feedback codebook is based on multiplying a number of the first possible PDSCH occasions within the identified COTs, a number of transport block (TBs) per PDSCH, a number of code block groups (CBG), and a number of serving cells together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US Pub.2022/0021486; CodeBook Determination For Tri-State Harq-ACK Feedback).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413